IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0010-06


FRANK COOKS, JR., Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS  COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of aggravated assault.  The court assessed his punishment
at confinement for fifteen years.  The Court of Appeals affirmed the conviction. Cooks v.
State,  S.W.3d  (Tex. App. -- Houston [1st Dist.], No. 01-04-01204-CR, delivered
December 1, 2005).  Appellant's petition for discretionary review was dismissed as
untimely filed on March 22, 2006.  Appellant has filed a motion for rehearing requesting
reinstatement of his petition so that it will be considered by this Court.  Appellant's
motion for rehearing is granted.  His petition filed on March 17, 2006, is reinstated as of  
May 3, 2006, and will be considered in accord with Tex.R.App.P. 68.

Delivered:  May 3, 2006 
Do not publish